Citation Nr: 0733947	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-19 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for residuals of a 
right upper extremity injury.  

3.  Entitlement to service connection for residuals of a 
right lower extremity injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had verified active duty for training (ACDUTRA) 
in the Arkansas Army National Guard between May and August 
1985, with multiple subsequent periods of ACDUTRA and 
inactive duty for training (INACDUTRA) until February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The veteran appeared at a local hearing before the RO in 
April 2005.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for a right 
lower extremity disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical evidence shows that the veteran was 
treated for acute manifestations of a low back injury while 
on ACDUTRA that resolved with treatment; a subsequent service 
examination was negative for any pertinent abnormal findings; 
a chronic low back disability was not diagnosed until several 
years post-service; and the only competent opinion addressing 
the question of a nexus between a current low back disability 
and service weighs against the contended causal relationship.  

2.  The veteran sustained a hand injury while on ACDUTRA but 
a subsequent service examination was negative for ant 
pertinent abnormal findings and there is no post-service 
medical evidence of a right upper extremity disability.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic low back disability is 
not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A; 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 

2.  Service connection for a right upper extremity disability 
is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 
5103A; 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In an October 2003 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Timely notice of the two Dingess elements would 
not have operated to alter the outcome in the instant case 
where evidence of a link between a back disability and 
service and a current right upper extremity disability is 
lacking.  Sanders, supra (recognizing that "a demonstration 
that the outcome would not have been different in the absence 
of the error would demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  The veteran was 
provided with a thorough VA orthopedic examination, which 
included a nexus opinion with respect to the low back 
disability and ruled out a current diagnosis of a right upper 
extremity disability.  Under these circumstances, there is no 
duty to provide another examination or a medical opinion.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c (4); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Veteran Status

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d). 
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a). INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law. 38 C.F.R. § 3.6(d)(4) 
(2006).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis-Low Back 

The veteran contends that he sustained a low back injury 
while participating in ACDUTRA as a member of the Arkansas 
Army National Guard.  He further asserts that he has a 
current disabling low back disability that is causally linked 
to this service injury.  

Service medical records confirm that the veteran had a low 
back injury in July 1988, while on ACDUTRA with his National 
Guard unit.  Subsequent to this injury, the veteran has 
reported a consistent history of low back pain, and the RO 
scheduled a comprehensive VA examination to determine if any 
current low back disability that was present began during 
service or if there was a nexus between such disability and 
trauma incurred while on ACDUTA.  In September 2003, the 
veteran was afforded such an examination that was conducted 
after a thorough claims file review.  In the associated 
report, the examining physician diagnosed chronic lumbosacral 
strain, with X-rays confirming the presence of lumbosacral 
abnormalities.  Thus, a current disability is established for 
VA purposes.  As to a link between the veteran's current 
lumbosacral strain and his in-service injury, the September 
2003 VA examiner observed that the "initial injury in 1988 
was a soft tissue injury" and that he could not see where a 
soft tissue injury would be productive of persistent pain.  
The examiner concluded that it was not as likely as not that 
the military injury was related to his current back problems.  
Rather; the cause of the current low back strain was found to 
be "the aging process of wear and tear."  

The veteran's representative has alleged that this 
examination is inadequate as it did not mention treatment the 
veteran had for an episode of back pain in 1992.  The Board 
notes a June 1992 service medical record notation of a 
complaint of back pain after carrying a heavy object.  The 
diagnosis at the time of this injury was listed as muscular 
strain, with no spine involvement mentioned.  The veteran was 
prescribed heating pads, over-the-counter pain relief, and 
advised to avoid lifting heavy objects.  The Board determines 
that this clinical notation was fully considered by the VA 
examiner in his September 2003 opinion.  While he did not 
specifically note the incident in his report, the examiner 
did state that the veteran's in-service back problems were 
muscular in nature, which is evident in the 1988 and 1992 
clinical findings.  Additionally and most significantly, the 
examiner stated that he reviewed the entire claims file 
before coming to his conclusion that the current back 
disorder was not linked to an in-service injury.   

There is thus no competent medical evidence of a link between 
the veteran's current low back disability and any injury 
incurred during a period of active service, ACDUTRA or 
INACTDUTRA.  As such, the elements of service connection are 
not met and the veteran's claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. 
§ 5107(b); see also e.g., Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990);.

Analysis-Right Upper Extremity

The veteran asserts that he sustained an injury to his right 
upper extremity (claimed as an injury to the wrist and arm) 
during a period of ACDUTRA with the Arkansas Army National 
Guard.  

The service medical records establish that the veteran was 
treated for an injury to the right hand after a fall 
occurring at Ft. Rucker, Alabama in March 1990.  The veteran 
was prescribed over-the-counter pain relief and put on 
restrictive duty for 10 days.  There was no subsequent 
indication of a residual upper extremity condition at any 
time following this one episode of clinical treatment.  There 
is no post-service medical evidence of residuals of a hand 
injury or any disability involving the right upper extremity.  

Upon review of the record, the Board determines that there is 
no indication of a current chronic disability of the right 
upper extremity.  For any theory of entitlement to service 
connection (direct, secondary, or presumptive), there must 
first and foremost be a current disability present.  See 
Brammer v. Brown, 3 Vet. App. 223 (1992).  The only evidence 
which could potentially be considered evidence of a current 
disability is the allegation of pain which is contemporaneous 
with the filing of his claim.  For VA purposes, "pain 
alone" does not constitute a disability capable of service 
connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

As there is no evidence of a current right upper extremity 
disability, the elements of service connection have not been 
met, and the veteran's claim must be denied.  Again, the 
preponderance of the evidence is against the veteran's claim, 
and there is no duty to apply the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  


ORDER

Entitlement to service connection for a chronic low back 
disability is denied.  

Entitlement to service connection for residuals of a right 
upper extremity injury is denied.  


REMAND

Regarding the claim for entitlement to service connection for 
residuals of an injury to the right lower extremity, the 
Board is of the opinion that further evidentiary development 
is required.  

In March 1990, while in an ACDUTRA capacity, the veteran had 
documented treatment for a right lower extremity injury 
involving the large toe, foot, and ankle.  The veteran has 
since been service-connected for a toe disorder.  Regarding 
the foot/ankle, the service medical records confirm that he 
had limitation of motion of the right ankle, which is 
suggestive of underlying disability.  

The veteran, in May 2005,  has had a VA examination to 
evaluate disorders of the feet.  The associated report 
includes a diagnosis of bilateral pes planus and hallus 
valgus, as well as residuals of trauma to the right big toe.  
While this examination was adequate regarding a toe 
disability, it did not ascertain range of motion findings for 
the ankle.  The Board is of the opinion that such a finding 
is necessary given the loss of motion noted in service.  
Specifically, an examination addressing etiology of any 
present right lower extremity disability that may be present, 
to include an ankle disorder, is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature, etiology or approximate onset date 
of any current disorder of the right lower 
extremity, including the foot and ankle 
that is currently be present.  The 
examination must include range of motion 
findings for the right ankle.  Following a 
review of the relevant medical evidence in 
the claims file and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any  right lower extremity disorder, 
including an ankle disability, that 
may be present began during service 
or is causally linked to any 
incident of service, to include 
trauma? 

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for residuals of a right lower 
extremity injury.  If the benefit sought 
on appeal is denied, the veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


